PER CURIAM.
Yvonne Arenas sued The Cheesecake Factory, Inc. [Factory] for negligence in connection with an incident which occurred at one of the Factory’s restaurants. Arenas alleged that she was injured when she bit into a Tex-Mex egg roll containing a piece of a shish kabob stick. The Factory admitted liability but contested damages. The matter was tried before a jury and resulted in a verdict in favor of the Factory.
Arenas has failed to provide this court with a trial transcript. After a careful review of the record, we find the record inadequate to resolve the issues raised by Arenas on appeal. We must, therefore, affirm the judgment below. Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979.)
Affirmed.